HENLEY, Circuit Judge,
dissenting.
The majority’s approval of the district court’s conclusion that the “ ‘language of the plan and the actions of the Advisory Committee and Glendenning Motorways indicate the plan was intended to and did give credit for the years worked at Moland’ ”, ante at 1352, is troubling and I cannot accept it. The majority concedes, as it must, that the “Plan by its terms allowed credited service only for periods of ‘employment by Glendenning’ ”, ante at 1353. But despite this language, the majority nonetheless holds that the Plan is ambiguous because it did not exclude the possibility that an employee might be credited for service with a predecessor company such as Mo-land.
The court should be reluctant to find a contract ambiguous solely on the basis of what it does not include. The provision at issue contained clear language that credit would be given only for the periods of employment with Glendenning. We are not at liberty to rewrite the contract.
It appears that the majority finds ambiguity in the Plan largely because of promissory actions and statements by company officials. If so, the theory upon which relief is granted in fact may be characterized as one of promissory estoppel even though the majority opinion avows disregard of promissory estoppel except with respect to Mrs. Wilson.
While I am unwilling to grant relief on the basis of any alleged ambiguity in the contract, it may be that the appellees-em-ployees, including Mrs. Wilson, are in fact entitled to credit under the pension plan on the grounds of promissory estoppel. Because the district court made no findings on this issue, I would reverse and remand the case for further consideration of the question whether, under some theory of promissory estoppel, the appellees-employees should be credited for their period of service with Moland.
In the circumstances, I find an award of attorney’s fees to be premature although I do not disagree in principle with the majority’s views concerning such fees.